UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4101


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALLEN DONNELL STANLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00335-TDS-1)


Submitted:   September 27, 2016           Decided:   October 4, 2016


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Kyle David Pousson, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Allen Donnell Stanley was convicted of violating several

terms of his supervised release and was sentenced to 24 months in

prison.     Stanley now appeals.           His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that   there     are   no   meritorious     issues      for   appeal.      Counsel

questions,     however,     whether   evidence     at    Stanley’s      revocation

hearing supported a finding that Stanley possessed a firearm in

violation of the terms of his release and whether the sentence is

reasonable.      Stanley was advised of his right to file a pro se

brief but has not filed such a brief.            We affirm.

                                       I

       Stanley    initially    contends     that     there    was   insufficient

evidence upon which to find that he possessed a firearm.                       “We

review a district court’s ultimate decision to revoke a defendant’s

supervised release for abuse of discretion.”                   United States v.

Padgett, 788 F.3d 370, 373 (4th Cir.), cert. denied, 136 S. Ct.
494 (2015).      To revoke release, the district court need only find

a violation of a condition of release by a preponderance of the

evidence.      18 U.S.C. § 3583(e)(3) (2012).            This “simply requires

the trier of fact to believe that the existence of a fact is more

probable than its nonexistence.”            United States v. Manigan, 592
F.3d 621, 631 (4th Cir. 2010) (internal quotation marks omitted).

“[W]e review a district court’s factual findings underlying a

                                       2
revocation    for    clear    error.”       Padgett, 788 F.3d     at     373.

Credibility    determinations      made     by     the    district       court    at

revocation hearings are rarely reviewable. United States v. Cates,

613 F.3d 856, 858 (8th Cir. 2010).

      At Stanley’s revocation hearing, an officer testified that,

during a traffic stop, he ordered Stanley to exit the vehicle in

which he was a passenger.       As he got out of the car, Stanley bent

over and had his back to the officer.            Stanley began to flee but

was immediately apprehended.       A handgun was discovered in the area

where Stanley had exited the vehicle.            The officer testified that

the gun was not there when he initiated the stop.               Records revealed

that Stanley had been charged three months earlier with possession

of the same firearm.

      Based on this testimony, which the district court found

credible, the court determined that a preponderance of the evidence

established that Stanley had violated a term of his release by

possessing a firearm.        After reviewing the record and giving due

deference to the district court’s credibility determination in

favor of the officer, we conclude that the court did not clearly

err   in   finding   that    Stanley    violated    the    terms    of    release.

Further, in light of the statutory requirement that release be

revoked when the defendant possesses a firearm, see 18 U.S.C.

§ 3583(g)(2) (2012), revocation of Stanley’s supervised release

was not an abuse of discretion.

                                        3
                                      II

        Stanley   also   contends     that       his   24-month     sentence     is

unreasonable.        A   sentence     imposed       following     revocation     of

supervised release will be affirmed if it is within the applicable

statutory maximum and is not plainly unreasonable.                 United States

v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                 Stanley does not

dispute that he received the maximum sentence to which he was

statutorily subject. We conclude that the sentence is procedurally

reasonable:       the district court considered both the Chapter 7

policy statements and the 18 U.S.C. § 3553(a) (2012) factors that

it was permitted to consider.             See id. at 438-40.         Finally, we

hold that the sentence also is substantively reasonable.                        The

district court adequately explained its reasons for imposing the

sentence, noting that Stanley possessed a firearm after having

been previously convicted of being a felon in possession of a

firearm, and that Stanley had absconded from probation twice.                   The

court    expressed   the   need     for       deterrence   and    said   that   its

overarching concern was protecting the public.

                                      III

        In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                    We

therefore affirm.        This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.             If the client requests that

                                          4
a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.        Counsel=s motion must state that

a copy of the motion was served on his client.           We dispense with

oral   argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                    5